 



Exhibit 10.21

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated
as of February 8, 2005 (the “Effective Date”), and is entered into by and
between THE HOUSTON EXPLORATION COMPANY, a Delaware corporation (the “Company”),
and JAMES F. WESTMORELAND (the “Executive”).

WITNESSETH:

     WHEREAS, the Company and the Executive entered into an employment agreement
dated July 2, 1996 and as amended April 26, 2001 (the “Prior Agreement”), and

     WHEREAS, the Company and the Executive mutually agree to terminate the
Prior Agreement, and hereby covenant that the Prior Agreement shall be null and
void and have no further effect, and

     WHEREAS, the Company and the Executive wish to enter in this Agreement
setting forth the terms and conditions of the Executive’s employment with the
Company.

     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Executive hereby agree as follows:

     1. Termination of Prior Agreement. The Executive and the Company hereby
agree to terminate the Prior Agreement and relinquish all rights, obligations,
payments and benefits provided therein in consideration for the employment terms
and conditions set forth in this Agreement. This Agreement shall supersede any
and all obligations (other than any obligations relating to accrued, but unused
vacation or Executive’s right, if any, to his 2004 bonus) and terms set forth in
the Prior Agreement.

     2. Employment and Term of Employment. Subject to the terms and conditions
of this Agreement, the Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company as Vice President and Chief
Accounting Officer for a term (the “Term of Employment”) beginning on the
Effective Date and ending on the Expiration Date (defined below). As used
herein, “Expiration Date” means the third anniversary of the Effective Date,
provided that on the first anniversary of the Effective Date and on each
subsequent anniversary of the Effective Date (such first anniversary date and
each such subsequent anniversary date being referred to as a “Renewal Date”),
the Expiration Date shall be automatically extended one additional year unless,
not less than ninety (90) days prior to the relevant Renewal Date, (i) either
party shall have given written notice to the other that no such automatic
extension shall occur after the date of such notice or (ii) either party shall
have given a Notice of Termination to the other pursuant to Section 9 hereof.
Notwithstanding the foregoing, if either party gives a valid Notice of
Termination pursuant to Section 9 hereof, the Term of

1



--------------------------------------------------------------------------------



 



Employment shall not extend beyond the termination date specified in such Notice
of Termination.

     3.    Scope of Employment.

     (a) During the Term of Employment, the Executive agrees to (i) serve as
Vice President and Chief Accounting Officer of the Company (or in such other
position of equal or greater authority) and shall have and may exercise the
powers, duties and functions as are normal and customary to such positions and
that are consistent with the responsibilities set forth with respect to such
positions in the Company’s bylaws and (ii) perform such other duties not
inconsistent with his position as may be assigned to him, from time to time, by
the Company, which may include some or all of the following: corporate
secretary, risk management, treasury and cash managements; provided, that, the
removal of any of such duties by the Company shall not give Executive Good
Reason (as defined below) to terminate his employment hereunder. During the Term
of Employment, the Executive shall devote substantially all of his business
time, attention, skill and efforts to the faithful performance of his duties
hereunder. Subject to Section 8, the foregoing shall not be construed to prevent
the Executive from making investments in businesses or enterprises so long as
such investments do not require any services on the part of the Executive in the
operation of such business or enterprises of a nature or magnitude that would
interfere materially with the performance of his duties hereunder.

     (b) During the Term of Employment, the Executive agrees to serve, if
elected, as an officer or director of any subsidiary or affiliate of the Company
so long as such service is commensurate with the Executive’s duties and
responsibilities to the Company.

     (c) The Executive’s place of employment hereunder shall be at the Company’s
principal executive offices in the greater Houston, Texas metropolitan area.
Moreover, the Company agrees that it will provide immunity and indemnity for the
Executive to the fullest extent allowed by law, that if necessary it will amend
its certificate of incorporation and bylaws to so provide, and that it will
obtain errors and omissions insurance in the amount of no less than Ten Million
Dollars ($10,000,000) naming the Executive as an additional insured.

     4.    Compensation. During the Term of Employment, in consideration of the
Executive’s services hereunder, including, without limitation, service as an
officer or director of the Company or of any subsidiary or affiliate thereof,
and in consideration of the Executive’s covenants regarding confidentiality in
Section 7 hereof and noncompetition in Section 8 hereof, the Executive shall
receive the following compensation:

     (a) Base Salary. The Executive shall be paid a base salary at the rate of
Two Hundred Forty-Six Thousand Dollars ($246,000) per year (the “Base Salary”)
(payable at such regular intervals as other employees of the Company are
compensated in accordance with the Company’s employment practices), which amount
shall be subject to review annually by the Board of Directors of the Company
(the “Board”) or the

2



--------------------------------------------------------------------------------



 



Compensation Committee of the Board (the “Compensation Committee”) and may be
adjusted at its discretion, provided that such Base Salary may not be reduced at
any time.

     (b) Target Bonus. During the Term of Employment, The Executive shall also
be entitled to an annual target bonus equal to fifty-five percent (55%) of the
Executive’s Base Salary (the “Target Bonus”) upon the achievement of
pre-established performance goals set by the Board or the Compensation Committee
of the Board. Any such bonus shall be paid at such times as the Company
customarily pays bonuses and shall be paid consistent with Company policies.

     5.    Additional Compensation and Benefits.

     (a) As additional compensation for the Executive’s services under this
Agreement, the Executive’s covenants regarding confidentiality in Section 7
hereof and noncompetition in Section 8 hereof, during the Term of Employment,
the Company agrees to provide the Executive with such other benefits as it
provides to its employees from time to time and subject to the eligibility
provisions of any such employee benefit plans and policies. Executive shall be
eligible for leave or vacation time (not less than five (5) weeks per year).

     (b) The Executive shall be eligible to participate in the Company’s
Supplemental Executive Retirement Plan (“SERP”), to the extent that the Board
has adopted a SERP. The Executive’s retirement benefits under the SERP shall be
determined and paid in accordance with the terms of the SERP plan document.

     (c) The Board shall have the discretion to make equity grants to Executive
under the Company’s Long Term Incentive Plan.

     (d) The Executive is authorized to incur reasonable business expenses for
promoting the business and reputation of the Company, including (without
limitation) reasonable expenditures for travel, lodging, club memberships, meals
and client, patron, customer and/or business associate entertainment. The
Company shall reimburse within thirty (30) days the Executive for reasonable
expenses incurred by the Executive in furtherance of the Company’s business,
provided that such expenses are incurred in accordance with the Company’s
policies and upon presentation of documentation in accordance with expense
reimbursement policies of the Company as they may exist from time to time, and
submission to the Company of adequate documentation in accordance with federal
income tax regulations and administrative pronouncements.

     (e) During the Term of Employment, the Company shall pay to Executive an
automobile allowance of Seven Hundred Dollars ($700) per month.

     6.    Contract Severance. In consideration for the termination of the
Executive’s Prior Agreement, the Company hereby agrees to provide the Executive
with a cash payment and restricted stock grant (the “Contract Severance”)
according to the terms set forth below:

     (a) Cash Payment. The Company agrees to provide the Executive with a cash
payment equal to Two Hundred Ninety-One Thousand Three Hundred Dollars

3



--------------------------------------------------------------------------------



 



($291,300), less applicable withholding, to be paid to the Executive in a lump
sum payment as soon as administratively practicable following the Effective
Date.

     (b) Restricted Stock Grant. As soon as administratively practicable
following the Effective Date, (the “Grant Date”), the Company hereby grants to
the Executive 5,394 shares of the Company’s common stock which shall be subject
to certain restrictions (the “Restricted Stock”). The Restricted Stock shall be
granted subject to the terms of the Company’s Long Term Incentive Plan and shall
vest as provided therein.

     7.    Confidentiality and Other Matters.

     (a) Confidentiality. The Executive shall hold in a fiduciary capacity for
the benefit of the Company all maps, data, reports, including results of
exploration, drilling, drill cores, cuttings, and other samples, and other
information relating to the business of the Company which comes into the
possession of the Executive during the Term of Employment (such information
being collectively referred to herein as the “Confidential Information”). During
the Term of Employment and after termination of the Executive’s employment
hereunder, the Executive agrees: (i) to take all such precautions as may be
reasonably necessary to prevent the disclosure to any third party of any of the
Confidential Information; (ii) not to use for the Executive’s own benefit any of
the Confidential Information; and (iii) not to aid any other person or entity in
the use of the Confidential Information in competition with the Company,
provided that nothing in this Agreement shall prohibit the Executive from
disclosing or using any Confidential Information (A) in the performance of his
duties hereunder, (B) as required by applicable law, (C) in connection with the
enforcement of his rights under this Agreement or any other agreement with the
Company, (D) in connection with the defense or settlement of any claim, suit or
action brought or threatened against the Executive by or in the right of the
Company or (E) with the prior written consent of the Board. Notwithstanding any
provision contained herein to the contrary, the term “Confidential Information”
shall not be deemed to include any general knowledge, skills or experience
acquired by the Executive or any knowledge or information known or available to
the public in general. The Executive further agrees that, if requested by the
Company in writing at any time within ninety (90) days after termination of his
employment for any reason, he will surrender to the Company all Confidential
Information, and any copies thereof, in his possession and agrees that all such
materials, and copies thereof, are at all times the property of the Company.
Notwithstanding the foregoing, the Executive shall be permitted to retain copies
of, or have access to, all such Confidential Information relating to any
disagreement, dispute or litigation (pending or threatened) involving the
Executive.

     (b) Remedies. For purposes of this Section 7, the “Company” shall be
defined as the Company and its affiliated companies including (without
limitation) its successors and assigns and its subsidiaries and each of their
respective successors and assigns. In the event of a breach or threatened breach
by the Executive of the provisions of this Section 7, the Company shall be
entitled to an injunction restraining the Executive from violating such
provisions without the necessity of posting a bond therefor. Nothing

4



--------------------------------------------------------------------------------



 



herein shall be construed as prohibiting the Company from pursuing any other
remedies available to it at law or in equity. Except as specifically set forth
herein, the parties agree that the provisions of this Section 7 shall survive
the earlier termination of the Executive’s employment with the Company, as the
continuation of this covenant is necessary for the protection of the Company.

     8.    Noncompetition.

     (a) Noncompetition Activities. The Executive acknowledges that the nature
of the employment under this Agreement is such as will bring the Executive in
personal contact with patrons or customers of the Company and will enable him to
acquire valuable information as to the nature and character of the business of
the Company, thereby enabling him, by engaging in a competing business in his
own behalf, or for another, to take advantage of such knowledge and thereby gain
an unfair advantage. Accordingly, the Executive covenants and agrees that he
will not, without the prior written consent of the Company during the Term of
Employment, and for the period of one year thereafter, engage directly or
indirectly for himself, or as an agent, representative, officer, director or
employee of others, in the exploration for or production of oil and gas in
Louisiana, Texas, Arkansas, Oklahoma, Colorado, North Dakota, South Dakota and
the coastal area of the Gulf of Mexico from the Mexican border to the eastern
boarder of Louisiana provided, that, the foregoing restriction shall not apply
at any time if the Executive’s employment is terminated during the Term of
Employment by the Executive for Good Reason (defined in Section 9 hereof) or by
the Company for any reason other than Cause (defined in Section 9 hereof) and,
provided further, that nothing in this Agreement shall prohibit the Executive
from acquiring or holding any issue of stock or securities of any entity
registered under Section 12 of the Securities and Exchange Act of 1934 (as
amended), listed on a national securities exchange or quoted on the automated
quotation system of the National Association of Securities Dealers, Inc. so long
as the Executive is not deemed to be an “affiliate” of such entity as such term
is used in paragraphs (c) and (d) of Rule 145 under the Securities Act of 1933
(as amended).

     (b) Scope. In the event that the provisions of this Section 8 should ever
be deemed to exceed the time, geographic or activity related limitations
permitted by applicable law, then such provisions shall be reformed to the
maximum time, geographic or activity related limitations permitted by applicable
law. In the event of a breach or threatened breach by the Executive of the
provisions of this Section 8, the Company shall be entitled to an injunction
restraining the Executive from violating such provisions without the necessity
of posting a bond therefor. Nothing herein shall be construed as prohibiting the
Company from pursuing any other remedies available to it at law or in equity.
Except as specifically set forth herein, the parties agree that this Section 8
shall remain in effect for its full term notwithstanding the earlier termination
of the Executive’s employment with the Company, as the continuation of this
covenant is necessary for the protection of the Company. For purposes of this
Section 8, the “Company” shall be defined as the Company and its affiliated
companies, including (without limitation) its successors and assigns and its
subsidiaries and each of their respective successors and assigns.

5



--------------------------------------------------------------------------------



 



     9.    Termination.

     (a) General. The Executive’s employment hereunder shall automatically
terminate on the earlier of his death or the Expiration Date. The Executive may,
at any time prior to the Expiration Date, terminate his employment hereunder for
any reason by delivering a Notice of Termination (defined below) to the Board.
The Company may, at any time prior to the Expiration Date, terminate the
Executive’s employment hereunder for any reason by delivering a Notice of
Termination to the Executive, provided that in no event shall the Company be
entitled to terminate the Executive’s employment prior to the Expiration Date
unless the Board shall duly adopt, by the affirmative vote of a least a majority
of the entire membership of the Board (excluding Executive if he should then be
serving on the Board), a resolution authorizing such termination and stating
whether such termination is for Cause (defined below). The giving of a notice
pursuant to clause (i) of the proviso contained in the penultimate sentence of
Section 2 hereof shall not be deemed a termination of the Executive’s employment
by the party giving such notice. As used in this Agreement, “Notice of
Termination” means a notice in writing purporting to terminate the Executive’s
employment in accordance with this Section 9, which notice shall (i) specify the
effective date of such termination (not prior to the date of such notice) and
(ii) in the case of a termination by the Company for Cause or Disability or a
termination by the Executive for Good Reason or Disability, set forth in
reasonable detail the reason for such termination and the facts and
circumstances claimed to provide a basis for such termination.

     (b) Automatic Termination on Expiration Date. In the event the Executive’s
employment hereunder shall automatically terminate on the Expiration Date for
any reason, the Executive shall only be entitled to receive (i) all unpaid Base
Salary earned as of the termination date (ii) all unused vacation time accrued
by the Executive as of the termination date, and (iii) those benefits which are
required under the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or other laws or any other amounts due and owing to the Executive
under any of the Company’s employee benefit plans or policies on or following
his termination of employment (the “Accrued Obligation”). The amounts described
in clauses (i) and (ii) of the foregoing sentence shall be paid to the Executive
in a lump sum payment promptly after the Expiration Date.

     (c) Termination by Company for Cause or by Executive without Good Reason.
If the Company terminates the Executive’s employment for Cause or the Executive
terminates his employment without Good Reason, the Executive shall only be
entitled to receive the Accrued Obligations. Executive shall provide the Company
at least thirty (30) days advance written notice of his termination of
employment without Good Reason. As used in this Agreement, “Cause” shall mean
(i) any failure of the Executive to (A) perform his principal duties specified
in Section 3 of this Agreement in any material respect (other than any such
failure resulting from the Executive’s incapacity due to illness or other
disability), (B) comply with any material provision of this Agreement (other
than Section 7 or 8), or (C) comply with any material provision of the Company’s
ethics, code of conduct or other employment policies, in each case in
(A) through (C) above after written notice of such failure has been given to the
Executive by the Board and such failure shall have continued for thirty
(30) days after receipt of such notice, (ii)

6



--------------------------------------------------------------------------------



 



Executive’s grossly negligent or intentional misconduct which is either
materially detrimental to the Company’s financial interests and reputation, or
which would legally prevent the Executive from serving in the capacity he was
hired to serve, (iii) a material breach by the Executive of any material
provision in Sections 7 or 8 of this Agreement, or (iv) conviction of or plea of
guilty or no contest by the Executive of a felony or any other criminal offense
involving moral turpitude any of which has or have a material adverse effect on
the Executive’s ability to perform the duties of his position or on the
financial condition or profitability of the Company.

     (d) Death or Disability. To provide for the event the Executive’s
employment is automatically terminated on account of his death or is terminated
by either the Company or the Executive on account of Disability (defined below),
the Company shall purchase and provide for the Executive life insurance in the
amount of one times annual salary and shall purchase and provide for the
Executive supplemental executive long-term disability benefits (to the extent
necessary to provide the total benefits described herein, net of the Company’s
existing group long-term disability plan) to provide salary replacement in the
amount of sixty percent (60%) of annual salary at the date of disability (to
continue until at least age sixty-five (65), or for life if reasonably
practicable). As used herein, “Disability” means any physical or mental
condition of the Executive that (i) prevents the Executive from being able to
perform the services required under this Agreement, (ii) has continued for at
least one hundred eighty (180) consecutive days during any twelve (12) month
period and (iii) is reasonably expected to continue. The Company’s obligation to
provide to the Executive long-term disability benefits hereunder shall be
defined by the long-term disability benefits contract it is able to procure from
an unrelated third party. For that purpose, the definition of disability shall
be as stated in the contract. The Company and the Executive recognize that the
definition of Disability hereunder may differ from the contract definition and
the benefits payable shall be those as stated in the contract. The Company,
however, agrees to use good faith efforts to obtain a contract with a definition
of disability as similar as possible to the definition stated hereunder.
Moreover, the Company and the Executive agree that for purposes of the other
provisions of this Agreement, including the right of the Company to terminate
the Executive, the definition of Disability as stated herein shall control.

In addition, upon the Executive’s termination of employment under this clause
(d), the Executive shall be paid and/or provided the Accrued Obligations, and
any vesting, lapse of time, performance condition, or similar requirement under
any stock option plan, restricted stock or other non-qualified deferred
compensation plan shall be accelerated to the date of such termination and any
conditions to the Executive’s entitlement to any benefits under any of such
plans or programs shall be deemed to have been satisfied.

     (e) Termination by Company Without Cause or by the Executive with Good
Reason. If either the Company terminates the Executive’s employment for any
reason other than for Cause or on account of Disability or the Executive
terminates his employment for Good Reason (as hereinafter defined), the Company
shall:

7



--------------------------------------------------------------------------------



 



     (i) pay to the Executive, within thirty (30) days after the date of such
termination, a lump sum cash payment equal to 2.99 times the Executive’s then
current annual rate of Total Compensation;

     (ii) pay or provide the Executive the Accrued Obligations; and

     (iii) maintain in full force and effect, for the continued benefit of
Executive, his spouse and his dependents for a period of three (3) years
following the date of termination the medical, hospitalization, dental, and life
insurance programs in which Executive, his spouse and his dependents were
participating immediately prior to the date of termination at the level in
effect and upon substantially the same terms and conditions (including without
limitation contributions required by Executive for such benefits) as existed
immediately prior to the date of termination; provided, that, if Executive, his
spouse or his dependents cannot continue to participate in the Company programs
providing such benefits, the Company shall arrange to provide Executive, his
spouse and his dependents with the economic equivalent of such benefits which
they otherwise would have been entitled to receive under such plans and programs
(“Continued Benefits”), provided, that, such Continued Benefits shall terminate
on the date or dates Executive receives equivalent coverage and benefits,
without waiting period or pre-existing condition limitations, under the plans
and programs of a subsequent employer (such coverage and benefits to be
determined on a coverage-by-coverage or benefit-by-benefit, basis).

In addition, any vesting, lapse of time, performance condition, or similar
requirement under any stock option plan, restricted stock or other non-qualified
deferred compensation plan shall be accelerated to the date of such termination
and any conditions to the Executive’s entitlement to any benefits under any of
such plans or programs shall be deemed to have been satisfied.

The Executive shall have “Good Reason” to terminate his employment hereunder
within thirty (30) days following his knowledge of any of the events set forth
below which have not been cured by the Company within fifteen (15) days
following Executive’s written notice of the occurrence of any such events: (A) a
material and adverse change in the powers, duties, responsibilities or functions
of the Executive as described in Section 3 hereof; or (B) subject to the last
sentence of this paragraph, any material and adverse change in the Executive’s
relative position in the Company’s management structure; or (C) without the
Executive’s prior written consent, the relocation of the Company’s principal
executive offices outside the greater Houston, Texas metropolitan area or
requiring the Executive to be based other than at such principal executive
offices, of the Company; or (D) the failure of the Company to obtain any
assumption agreement required by Section 18 hereof; or (E) any reduction in the
level of Executive’s Base Salary or Target Bonus, or the failure by the Company
to pay the Executive within ten (10) days after a written demand therefor any
installment of any previous award of or deferred compensation, if any, which he
is due and owing under any employee benefit plan or any deferred compensation
program in effect in which the Executive may have participated; or (F) any other
material breach of this Agreement by the Company.

8



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary in this Section 9(e), no change of
Executive’s relative position in the Company’s management structure (which does
not otherwise materially and adversely change the powers, duties,
responsibilities or functions of the Executive as described in Section 3) shall
constitute Good Reason unless and until the occurrence of a Change in Control
(as defined in the Company’s Long Term Incentive Plan), it being understood that
prior to a Change in Control, the Chief Executive Officer shall have discretion
to make organizational changes affecting the Executive in the interest of
effective corporate management as the Chief Executive Officer may determine from
time to time.

As used in this Agreement, the term “Total Compensation” shall mean the sum of
the following:

     (i) the current annual rate of Base Salary of the Executive and;

     (ii) the Executive’s Target Bonus for the year of termination; and

     (iii) the current annual car allowance provided by the Company to the
Executive.

     (f) Certain Additional Payments by the Company. Anything in this Agreement
to the contrary notwithstanding, in the event it shall be determined that any
payment or distribution by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross Up Payment, the Executive
retains an amount of the Gross Up Payment equal to the Excise Tax imposed upon
the Payments. Subject to the provisions of this Section 9(f), all determinations
required to be made hereunder, including whether a Gross Up Payment is required
and the amount of such Gross Up Payment, shall be made by the accounting firm
which at the time audits the financial statements of the Company (the
“Accounting Firm”) at the sole expense of the Company, which shall provide
detailed supporting calculations both to the Company and the Executive within
fifteen (15) business days of the date of termination of the Executive’s
employment under this Agreement, if applicable, or such earlier time as is
requested by the Company. If the Accounting Firm determines that no Excise Tax
is payable by the Executive, the Accounting Firm shall furnish the Executive
with an opinion that he has substantial authority not to report any Excise Tax
on his federal income tax return. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross Up
Payments, which will not have been made by the

9



--------------------------------------------------------------------------------



 



Company should have been made (an “Underpayment”), consistent with the
calculations required to be made hereunder. If the Company exhausts its remedies
pursuant hereto and the Executive thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.

     The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive knows
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the thirty (30) day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

     (i) give the Company any information reasonably requested by the Company
relating to such claim,

     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including
(without limitation) accepting legal representation with respect to such claim
by an attorney reasonably selected by the Company,

     (iii) cooperate with the Company in good faith to effectively contest such
claim, and

     (iv) permit the Company to participate in any proceedings relating to such
claim;

provided, that, the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Excise Tax or income tax, including interest and penalties with
respect thereto, imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions hereof the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine, provided that if the Company
directs the Executive to pay such

10



--------------------------------------------------------------------------------



 



claim and sue for a refund, the Company shall advance the amount of such payment
to the Executive, on an interest-free basis and shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax,
including interest or penalties with respect thereto, imposed with respect to
such advance or with respect to any imputed income with respect to such advance,
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

     If, after the receipt by the Executive of an amount advanced by the Company
pursuant hereto, the Executive becomes entitled to receive any refund with
respect to such claim, the Executive shall (subject to the Company’s complying
with the requirements hereof) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant hereto, a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross Up Payment required to be paid.

     (g) Either party may, within fifteen (15) days after receipt of a Notice of
Termination from the other party, provide notice to the other party that a
dispute exists concerning the termination, in which event the dispute shall be
resolved in accordance with Section 11 hereof. If such dispute should commence
during the one year period immediately following a Change in Control,
notwithstanding the pendency of any such dispute and notwithstanding any
provision of this Agreement to the contrary, the Company will (i) continue to
pay the Executive his Base Salary and (ii) continue the Executive as a
participant in all compensation and benefit plans in which the Executive was
participating when the relevant Notice of Termination was given, until the
dispute is finally resolved or, with respect to a Notice of Termination given by
the Executive, the date of termination specified in such Notice of Termination
if earlier, but, in each case, not past the Expiration Date; provided that, the
Company may elect to terminate the Executive without Cause at anytime and upon
satisfying its obligations under Section 9(e) hereof, its obligations under this
Section 9(g) shall cease. If (i) the Company give a Notice of Termination to the
Executive, (ii) the Executive disputes the termination as contemplated by this
paragraph (g), and (iii) such dispute is resolved in favor of the Company, the
Executive shall be required to refund to the Company any amounts paid to the
Executive under this paragraph (g) but only if, and then only to the extent, the
Executive is not otherwise entitled to receive such amounts under this
Agreement.

11



--------------------------------------------------------------------------------



 



       10. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any of its
affiliated companies and for which the Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as the Executive may have under any
stock option or other agreements with the Company or any of its affiliated
companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan or program of the Company or any of its
affiliated companies at or subsequent to the date of termination of the
Executive’s employment under this Agreement shall be payable in accordance with
such plan or program.

       11. Resolution of Disputes.

     (a) Negotiation. The parties shall attempt in good faith to resolve any
dispute arising out of or relating to this Agreement promptly by negotiations
between the Executive and an executive officer of the Company who has authority
to settle the controversy. Any party may give the other party written notice of
any dispute not resolved in the normal course of business. Within ten (10) days
after the effective date of such notice, the Executive and an executive officer
of the Company shall meet at a mutually acceptable time and place within the
Houston, Texas metropolitan area, and thereafter as often as they reasonably
deem necessary, to exchange relevant information and to attempt to resolve the
dispute. If the matter has not been resolved within thirty (30) days of the
disputing party’s notice, or if the parties fail to meet within ten (10) days,
either party may initiate arbitration of the controversy or claim as provided
hereinafter. If a negotiator intends to be accompanied at a meeting by an
attorney, the other negotiator shall be given at least three (3) business days’
notice of such intention and may also be accompanied by an attorney. All
negotiations pursuant to this Section 11(a) shall be treated as compromise and
settlement negotiations for the purposes of the federal and state rules of
evidence and procedure.

     (b) Arbitration. Any dispute arising out of or relating to this Agreement
or the breach, termination or validity thereof, which has not been resolved by
nonbinding means as provided in Section 11(a) within sixty (60) days of the
initiation of such procedure, shall be finally settled by arbitration conducted
expeditiously in accordance with the Center for Public Resources, Inc. (“CPR”)
Rules for Non Administered Arbitration of Business Disputes by three
(3) independent and impartial arbitrators, of whom each party shall appoint one,
provided that if one party has requested the other to participate in a
nonbinding procedure and the other has failed to participate, the requesting
party may initiate arbitration before the expiration of such period. Any such
arbitration shall take place in Harris County, Texas. Any arbitrator not
appointed by a party shall be appointed from the CPR Panels of Neutrals. The
arbitration shall be governed by the United States Arbitration Act and any
judgment upon the award decided upon by the arbitrators may be entered by any
court having jurisdiction thereof. Each party hereby acknowledges that
compensatory damages include (without limitation) any benefit or right of
indemnification given by another party to the other under this Agreement.

       12. Expenses. The losing party shall pay all reasonable costs and
expenses, including, without limitation, court costs and attorneys’ fees,
incurred by the other party as a

12



--------------------------------------------------------------------------------



 



result of any claim, action or proceeding, arising out of, or challenging the
validity or enforceability of, this Agreement or any provision hereof; provided,
that, if any such claim, action or proceeding shall commence within the one year
period immediately following a Change in Control, the Company shall pay all
expenses and legal fees incurred by the Executive in such dispute, regardless of
outcome, unless it is determined that the Executive acted in bad faith and
without a reasonable belief that he would prevail in such claim, action or
proceeding.

     13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas. Venue and jurisdiction
of any act on relating to this agreement shall lie in Harris County, Texas.

     14. Notice. Any notice, payment, demand or communication required or
permitted to be given by this Agreement shall be deemed to have been
sufficiently given or served for all purposes if delivered personally or if sent
by registered or certified mall, return receipt requested, postage prepaid,
addressed to such party at its address set forth below such party’s signature to
this Agreement or to such other address as shall have been furnished in writing
by such party for whom the communication is intended. Any such notice shall be
deemed to be given on the date so delivered.

     15. Severability. In the event any provisions hereof shall he modified or
held ineffective by any court, such adjudication shall not invalidate or render
ineffective the balance of the provisions hereof.

     16. Entire Agreement. This Agreement constitutes the sole agreement between
the parties with respect to the employment of the Executive by the Company and
supersedes any and all other agreements, including the Prior Agreement and any
other oral or written agreement, between the parties.

     17. Amendment and Waiver. This Agreement may not be modified or amended
except by a writing signed by the parties. Any waiver or breach of any of the
terms of this Agreement shall not operate as a waiver of any other breach of
such terms or conditions, or any other terms or conditions, nor shall any
failure to enforce any provisions hereof operate as a waiver of such provision
or any other provision hereof.

     18. Assignment. This Agreement is a personal employment contract and the
rights and interests of the Executive hereunder may not be sold, transferred,
assigned or pledged. The Company may assign its rights under this Agreement to
(i) any entity into or with which the Company is merged or consolidated or to
which the Company transfers all or substantially all of its assets or (ii) any
entity, which at the time of such assignment, controls, is under common control
with, or is controlled by the Company, provided that the Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, to expressly assume and agree to

13



--------------------------------------------------------------------------------



 



perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if not such succession had taken place.

     19. Successors. This Agreement shall be binding upon and inure to the
benefit of the Executive and his heirs, executors, administrators and legal
representatives. This Agreement shall be binding upon and inure to the benefit
of the Company and its successors and assigns.

     20. Section Headings. The section headings in this Agreement have been
inserted for convenience and shall not be used for interpretive purposes or to
otherwise construe this Agreement.

     21. No Mitigation or Set-off. The provisions of this Agreement are not
intended to, nor shall they be construed to, require that the Executive mitigate
the amount of any payment provided for in this Agreement by seeking or accepting
other employment, nor shall the amount of any payment provided for in this
Agreement be reduced by any compensation earned by the Executive as a result of
his employment by another employer or otherwise. The Company’s obligations to
make the payments to the Executive required under this Agreement and otherwise
to perform its obligations hereunder shall not be affected by any set off,
counterclaim, recoupment, defense or other claim, right or action that the
Company may have against the Executive.

[Remainder of page intentionally left blank]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above and intend that this Agreement have the effect of a
sealed instrument.

                EXECUTIVE
 
            /s/ JAMES F. WESTMORELAND

--------------------------------------------------------------------------------

    JAMES F. WESTMORELAND
 
            THE HOUSTON EXPLORATION COMPANY
 
       

  By:    /s/ WILLIAM G. HARGETT

     

--------------------------------------------------------------------------------

 

  Name:    William G. Hargett

  Title:    Chairman, President and Chief Executive Officer

15